      Case 16-04231          Doc 38      Filed 05/22/19 Entered 05/22/19 16:00:48               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: ML Brown                                           )            Chapter 13
       Thomas M Brown, Jr.                                )            Case No. 16 B 04231
       Debtor(s)                                          )            Judge LaShonda A. Hunt

                                   Notice of Motion/Certificate of Service
    ML Brown                                                           Debtor Attorney: David M Siegel
    Thomas M Brown, Jr.                                                via Clerk's ECF noticing procedures
    820 W Belle Plaine Ave Apt 1101
    Chicago, IL 60613


                                                                       >   Dirksen Federal Building
On June 17, 2019 at 9:00AM, I will appear at the location listed       >   219 South Dearborn
to the right, and present this motion, a copy which is hereby          >   Courtroom 719
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday, May 23,
2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtors filed for Chapter 13 relief on February 11, 2016.
2. The Debtors' plan was Confirmed on April 13, 2016.
3. The Debtors' confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2016. The debtor has failed to tender 2018 taxes.
4. The Debtors have failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtors' confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
